Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145912 & (62)                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145912
                                                                    COA: 303750
                                                                    Wayne CC: 10-011562-FH
  KEITH MOORE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 14, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the Court of Appeals judgment’s resolution
  of the claim of ineffective assistance of counsel advanced in the defendant’s Standard 4
  brief, and we REMAND this case to the Court of Appeals for reconsideration of that
  issue. See Haines v Kerner, 404 US 519, 520 (1972). In declining to review the
  defendant’s ineffective assistance claims, the Court of Appeals “stress[ed]” that the
  “defendant made no effort to expand the record by moving to remand or for a new trial or
  evidentiary hearing below, nor [did] he suggest these remedies on appeal,” yet the
  defendant’s Standard 4 brief contained two requests for a remand for an evidentiary
  hearing pursuant to People v Ginther, 390 Mich 436 (1973), and the defendant attached
  to his Standard 4 brief his affidavit, those of the three witnesses whom he contends
  defense counsel erred in failing to interview or call, and the allegedly deficient warrant
  affidavit that defense counsel failed to challenge. See People v Hawkins, 468 Mich 488,
  498-499 (2003). In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining question presented should be reviewed by this Court. The
  motion to remand to the trial court is DENIED.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2013                    _________________________________________
         p0130                                                                 Clerk